I dissent from the conclusions reached in the prevailing opinion in these cases so far as they are based on the assertion or assumption that the Supreme Court or any justice thereof possesses or ever has possessed the inherent power to charge the public with the expense of furnishing a transcript or transcripts of the stenographer's minutes of a trial in any case whatsoever. The official stenographer, however serviceable he may be, was unknown to the trial courts of an early date. Until a comparatively recent period a bill of exceptions had to be made up from the minutes actually kept with his own hand by the judge or justice presiding upon a trial. Stenography is a modern innovation in our courts of law. To say that the power to order the stenographic minutes of a trial inheres in the court is to say that it has always existed, which is contrary to the fact, or that it necessarily grows out of some pre-existing power, which I cannot see and do not concede. I agree with Judge HISCOCK'S conclusions so far as the matter is regulated and limited by statute, *Page 194 
but I deny that, in the absence of legislation, the courts possess any inherent power over this subject.
GRAY, VANN, CHASE and COLLIN, JJ., concur with HISCOCK, J.; CULLEN, Ch. J., concurs with WILLARD BARTLETT, J.
Judgment accordingly.